Citation Nr: 0812815	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-39 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
characterized as chloracne.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970, including service in Vietnam.  

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In pertinent part, the rating decision 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for chloracne, and 
also denied a service connection claim for tinnitus.  

The veteran testified at a May 2006 Travel Board hearing 
conducted by the undersigned Veterans Law Judge.  A 
transcript of the proceedings have been associated with the 
claims file.  

As part of a February 2007 decision/remand the Board 
determined that new and material evidence had been received 
to reopen the chloracne claim.  

The Board notes that the veteran submitted a timely notice of 
disagreement as to the matter of entitlement to service 
connection for Hepatitis C addressed by the RO in April 2004 
and, in October 2005, a statement of the case (SOC) was 
issued.  However, the veteran's December 2005 substantive 
appeal is specifically limited to the instant matters.

The Board also notes that the veteran's accredited 
representative, in March 2008, raised the issue of 
entitlement to service connection for bilateral hearing loss.  
See Informal Hearing Presentation.  As this issue has yet to 
be developed for appellate review it is referred to the RO 
for initial development and adjudication.

For the reasons outlined below, the matter concerning 
entitlement to service connection for tinnitus is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


FINDING OF FACT

The preponderance of the probative and credible evidence 
indicates that the veteran does not have a skin disorder, 
including chloracne, which is either related to service or 
herbicide exposure therein or that chloracne was manifested 
to a compensable degree within one year following the last 
date in which he was exposed to an herbicide agent during 
active military service.


CONCLUSION OF LAW

A skin disorder characterize as chloracne was neither 
incurred in nor aggravated by active service, nor may 
chloracne be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In the October 2005 SOC the claimant was notified of the need 
to submit all pertinent evidence in his possession.  In March 
2006 he was provided with notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  

Factual Background

The veteran alleges that due to in-service exposure to Agent 
Orange he has a skin disorder which he claims is chloracne, 
and that such is manifested by boils, and eruptions on his 
feet, crotch, stomach, and head.  See VA Form 21-526, 
received in December 1983.  Additionally, in his May 2006 
testimony before the Board, the veteran indicated that he had 
no skin condition prior to service, and that he first noticed 
his current skin condition in the late 1970s after his 
discharge from the service.  He indicated that the condition 
comes and goes and consists of an itchy rash on his face 
trunk, hands and arms that leaves scarring.  

The service medical records, including examination reports 
dated in February 1967 (enlistment) and March 1970 
(separation), are devoid of any findings reflective of 
complaints, manifestations or diagnoses concerning skin 
disorders.  The Board does observe that the veteran did in 
fact have folliculitis while in the military, but he is not 
at this time claiming that this condition should be service 
connected.  

The report of a July 1984 VA examination notes that 
intertrigo of the groin and seborrheic dermatitis of the 
scalp were observed on skin examination.  Examination was 
negative for chloracne.  

Review of a private examination report dated in October 1984 
shows that the veteran claimed to have first developed a skin 
problem with his face and scalp in 1978.  

A VA skin examination was conducted in November 1984.  The 
veteran provided a history of being exposed to Agent Orange 
in Vietnam.  He informed the examiner that he first had acne 
problems in 1970, and that it had been constant since that 
time.  He noted that the manifestations occurred on his face, 
behind his ears, neck, and upper trunk.  He was not currently 
treating it.  A recurrent groin eruption beginning in the 
early 1970's was also reported.  The veteran indicated that 
he had not treated a groin eruption for about six years.  
Open and closed comedones involving the retroauricular skin 
and closed comedones and small cysts in the area of the pinna 
of both ears were observed.  Mild comedonal and popular acne 
on the upper cheeks, temples, and forehead was present.  
Pitted scarring involving the upper cheeks, temples, and 
lateral forehead was also mentioned.  Mild popular acne on 
the upper trunk with scarring and post inflammatory 
hyperpigmentation was also observed.  The examiner also 
mentioned that lichenified hyperpigmented, scaling patches in 
each inguinal region was present.  

The examiner opined that the morphology and distribution of 
his current eruption was consistent with what has been 
described as occurring with chloracne.  He noted that the 
veteran did not remember having acne within weeks or even 
months after being exposed to Agent Orange.  He commented 
that this could have been due to the veteran's not having the 
problem at that time or that the problem was not sufficiently 
severe for him to notice.  The examiner pointed out that acne 
within weeks or months of exposure to dioxin is a criteria 
for the diagnosis of chloracne, and that if it is mandatory 
for this event to have occurred then the veteran did not meet 
the criteria for a diagnosis of chloracne.  The examiner 
further noted that the veteran did not have hypertrichosis 
and did not relate a history of mild generalized 
hyperhidrosis since the early 1970's.  Tinea cruris vs. mild 
lichen simplex chronicus, inguinal region was diagnosed.  

An April 2001 cardiology history and physical report from the 
Providence Alaska Medical Center notes that the veteran 
reported having a pruritic rash from time to time over the 
last six months.  

A June 2001 VA progress note reveals complaints of trunk and 
neck rash for the past year.  Vaseline and cream provided no 
relief.  The rash did not spread.  The veteran complained of 
itching, but no redness.  Examination showed a large macular 
area over the left shoulder, chest, and posterior neck, along 
with two small ones on the buttock.  They were covered with 
Vaseline.  Erythema and small papules defined the border.  
Tinea vs. eczema was diagnosed.  The examiner commented that 
the Vaseline impaired his ability to provide a good 
diagnosis.  

A June 2002 VA provider clinic note shows that the veteran 
complained of a recurrent rash on his chest and shoulders.  
He claimed the condition had not responded to an antifungal 
medication.  A diagnosis of probable eczema was provided.  No 
lesion was present, and the condition was noted to be well 
controlled with use of emollient.  

Review of a VA skin examination report dated in July 2007 
shows that the examiner noted that the claims folder and 
medical records had been reviewed.  He also noted, however, 
that he did not review private medical records.  The veteran 
complained of an itching rash on his left hand and 
onychomycosis of both feet.  He added that he had an 
occasional acniform lesion on his trunk.  Dermatology 
consults in April and May 2007 reportedly showed fungal 
folliculitis.  Photographs were reportedly taken and 
submitted; they have not been associated with the record.  
Skin biopsy and scrapings results were noted to be pending.  
These results have not been added to the claims file.  

Examination showed no currently active involvement of either 
acne or chloracne.  Tinea pedis and fungal folliculitis of 
the left hand were diagnosed.  The examiner opined that he 
did not find any diagnostic evidence in the claim folders or 
other service records for chloracne.  Furthermore, noted the 
examiner, the veteran did not give a history of skin problems 
suggestive of chloracne.  He added that the fungal infections 
involving the left hand and feet were "as likely as not 
picked up while in the service," but were "not due to 
[A]gent [O]range exposure."  


Laws and Regulations

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
Notably, however, chloracne must be manifest within one year 
after the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
skin disorder by presenting evidence which shows that it was 
at least as likely as not that the disease was caused by in-
service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303(d).

Analysis

Following the review of the veteran's claims folder, the 
Board determines that there is no basis upon which service 
connection for a skin disorder characterized as chloracne may 
be granted.  The VA examiner in July 2007, as well as VA 
medical professionals in July 1984, found that the veteran 
did not have chloracne.  Even while the VA examiner who 
conducted the VA skin examination in November 1984 opined 
that while the morphology and distribution of the veteran's 
current skin eruption was consistent with what has been 
described as occurring with chloracne, as noted above, he 
added, with a detailed medical explanation, that the veteran 
did not have chloracne.

It is acknowledged that a VA examiner in 2007, though 
concluding that the veteran did not have chloracne, 
essentially opined that he did have fungal infections which 
were "as likely as not picked up while in the service."  
The Board is quite aware that it cannot reject a medical 
opinion solely on the rationale that it was based on history 
given by the claimant without first testing the credibility 
of the history on which it was based.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179  (2005) citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1993).  But, on the other 
hand, a physician's mere recording of history as reported by 
a patient without adding his/her assessment of that history 
along with clinical findings does not constitute a diagnosis 
or valid nexus opinion, as the diagnosis or opinion is no 
better than the information relied on.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993).

There is little probative value of the VA opinion rendered in 
2007, which essentially related the veteran's then diagnosed 
fungal infections involving his left hand and feet to his 
military service.  While the Board acknowledges that the 
examiner reviewed the claims file, he still based his opinion 
on erroneous premises-as shown by the evidence of record.  
Of particular note, as the veteran had no diagnosed skin 
disorders occurring during his active service, there exists 
no manifestation of a disability from service for which a 
current disorder may be related.  See Boyer, supra.  The 
Board also observes that the veteran is shown to have 
provided inconsistent histories as to when he first developed 
post-service skin problems.  He alleged in 1984 (private 
medical record) that this occurred in 1978; he also asserted 
in 1984 (VA examination report) that this occurred in 1970.  
Under oath, he testified that it began in the late 1970s, 
that is, many years after service.  Regardless of these 
inconsistencies, review of the complete medical record first 
shows skin-related treatment and diagnoses in 1984, some 14 
years following the veteran's separation from active duty.  
Clearly, clinical evidence does not exist to support a 
medical finding that the veteran has a current skin disorder 
which was incurred in service  See 38 C.F.R. § 3.303(d).  
Given the length of time between the veteran's active duty 
and the post service diagnoses of these disorders, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453 (1999) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.).

Lest it be mistaken, the Board does not reject the medical 
diagnoses of the veteran's current skin pathology.  Indeed, 
the Board would overstep its boundaries if it did so.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  But as stated above, 
the Board is charged with testing the factual premise on 
which diagnoses and nexus opinions are based.  An opinion is 
no better than the history on which it is based.  See Reonal, 
5 Vet. App. at 460.

As discussed above, the Board finds no credible competent 
evidence that the veteran had a skin disorder during his 
active service.  The sole evidence of a skin disorder 
resulting from his military service essentially lies in the 
veteran's assertions over the years.  While he is competent 
to describe what happened to him and the symptoms he may have 
experienced as a result, see 38 C.F.R. § 3.159(a)(2), he has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to degree of medical disablement.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Again, there is no credible evidence of chloracne in service 
or within one year of the date the veteran was last exposed 
to an herbicide agent (Agent Orange).  Hence, the 
preponderance of the evidence compels the conclusion that 
service connection on either a direct or presumptive basis is 
not in order.  See 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).

ORDER

Entitlement to service connection for a skin disorder 
characterized as chloracne is denied.


REMAND

The veteran claims to have tinnitus as a result of in-service 
acoustic trauma.  The veteran testified in May 2006, and his 
service records indicate, that he was a rifleman in service 
and participated in counterinsurgency operations while in 
Vietnam.  The veteran testified that he was exposed to rifle 
and hand grenade noise during these and other operations 
during service.  The veteran also testified that he was an 
instructor in a scuba school, and the veteran indicated that 
he went on three dive missions.  The veteran also stated that 
his tinnitus started in service and that he began to notice 
it in the early 1980s.  The veteran stated that he believed 
that his tinnitus was precipitated by the noise exposure and 
diving in the service.

In this regard, the Board observes that the veteran was 
afforded a VA audiological examination in September 2005.  
The veteran reported ringing in his ears after attending 
scuba school and participating in a deep dive.  While a 
diagnosis of tinnitus was provided, the examiner commented 
that the claims folder did not show that the veteran attended 
any form of scuba training, only a "WatSafeInst."  The 
examiner therefore opined that it was "unlikely" that the 
veteran's current tinnitus complaints were secondary to scuba 
diving while in the military.  Since that time, however, as 
the Board pointed out in February 2007, the veteran has 
submitted records indicating that the veteran was in fact an 
instructor in the scuba school in the drown proofing course.  
These records were received by VA in December 2005.  

Pursuant to the Board's February 2007 remand the veteran was 
to be afforded an examination to determine the nature and 
extent of any tinnitus found to be present.  The examiner was 
instructed to review the claims file as well as the remand.

The veteran was thereafter afforded a VA audio examination in 
July 2007.  The examiner mentioned that the veteran's claims 
folder was available for review, but that it "contained no 
medical or audiologic information."  The veteran complained 
of tinnitus, and added that this disorder had been occurring 
since the late 1970s.  He also informed the examiner of an 
instance of barotraumas to his left ear in 1968 while in dive 
school.  A diagnosis of tinnitus was not supplied.  

The VA audiologist supplied an addendum report later in July 
2007.  She essentially observed that the VA examiner who 
conducted the 2005 audio examination indicated that no 
evidence to support a finding of service connection for 
tinnitus was present.  She added that "[n]o new information 
was noted in the C-file since the 2005 audiologic examination 
to support the claim for service connection of the reported 
tinnitus."  This clearly is not true; as noted, records 
received in December 2005 support a finding that the veteran 
was a scuba instructor.  

This VA audiologist submitted a second addendum report in 
August 2007.  She opined that it was "not as least as likely 
as not" that the veteran's tinnitus was either caused by or 
had its onset during service.  She based this opinion on the 
veteran's provided history of having an onset of tinnitus in 
the late 1970s.  This is contrary to the history provided by 
the veteran in the course of the above-mentioned 2005 VA 
audio examination, at which time the veteran complained of 
ringing in the ears during his military service.  The 
audiologist again reported that the claims folder contained 
no new or pertinent information to support the veteran's 
claim since his original evaluation in 2005.  Again, as 
noted, this is not true.  

It appears to the Board that the VA examiner who conducted 
the VA audio examination in July 2007 did not sufficiently 
review the veteran's claims file, or, for that matter, the 
February 2007 Board remand.  As such, another examination 
needs to be scheduled.  A remand confers, as a matter of law, 
the right to compliance with the remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is 
mandatory.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of his tinnitus.  
The examiner should be provided the 
veteran's claim files for review (to 
include a copy of the Board's February 
2007 remand as well as this remand), and 
any indicated studies must be completed.  
The examiner must acknowledge that he or 
she did in fact review the evidence in 
the claim folders.  

Following examination of the veteran and 
review of the claim files, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has current tinnitus that is 
related to acoustic trauma and/or scuba 
diving which occurred during his military 
service.  The examiner must explain the 
rationale for any opinion given. 

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


